DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “grease dam” as claimed in claim 15 and claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites the limitation “wherein the elastic sleeve is a multilayer molded elastic sleeve” fails to further limit the feature “wherein the elastic sleeve is a multilayer extruded elastic sleeve” in claim 10 since a a product claim and is treated in accordance with MPEP 2113. The patentability of a product does not depend on its method of production. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) 1 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osmani et al. (US 6472600 B1).
Regarding claim 1, Osmani discloses a support core (4a and 4b;Fig.1) configured to maintain an elastic sleeve in a radially expanded state, said support core comprising: a first cylindrical section (4a) disengagably connected to a second cylindrical section (4b), wherein each cylindrical section of the first and second cylindrical sections comprises an annular sidewall (see 4a and 4b in Fig.14) having a plurality of interlocking plates (8 and 9) extending longitudinally along a portion of the support core (see 4a) between an abutment end (right side of 4a in Fig.2) and a distal end (left side of 4a in Fig.2), wherein the abutment end has a generally helical edge (see 7 and 7a), wherein each of the plurality of interlocking plates (8 and 9), comprises a bottom surface ( bottom curved part of 8;Fig.14), a top surface (top curved  part of 8; Fig.14) that is substantially parallel to the bottom surface and two opposing longitudinal edges (see left and right 30 of 8 in Fig.2) extending between the bottom surface and the top surface on opposite sides of the interlocking plate wherein each of the two opposing longitudinal edges comprises a joining feature (see 31 and 30) configured to connect to a mating feature of at least one other interlocking plate to form one of the first and second cylindrical section of the support core (4a and 4b) , and further comprising two interlocking features extending from the helical edge (see 7 and 7a in Fig.2) on opposite sides of each of the first and second cylindrical sections to secure the first and second cylindrical sections together in an end to end arrangement (see 4a and 4b connected by 7 and 7a) until the interlocking features are disengaged, wherein the interlocking features of each of the first and second cylindrical sections comprise a tab portion (11;Fig.4) and a receptacle portion (12;Fig.4) configured to receive the tab portion of the mating cylinder section when the first and second cylindrical sections are assembled to form the support core (see Fig.1), and wherein the tab portion is characterized by a maximum width that is larger than the minimum width of the receptacle portion (see  maximum width of tab 11 and  minimum width of slot 12) in which the tab portion resides when the first and second cylindrical sections are assembled together into the support core (see Fig.4).
Regarding claim 5, Osmani discloses wherein the plurality of interlocking plates in the first cylindrical section are identical (see top and bottom halves of 4a in Fig.12).  
Regarding claim 6, Osmani discloses, wherein the plurality of interlocking plates in the second cylindrical section are identical (see top and bottom halves of 4b in Fig.12 ;).    
Regarding claim 7, Osmani discloses wherein the plurality of interlocking plates in the support core are identical (4a is identical to 4b).    
Regarding claim 8, Osmani discloses the first cylinder section and the second cylinder section are the same length (4a and 4b are identical).  
Regarding claim 9, Osmani discloses wherein the plurality of interlocking plates each has a concave shape (see 8 and 9).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osmani  in view of Lichoulas et al. (US 2019/0025516 A1) hereinafter Lichoulas.
	Regarding claim 10, Osmani discloses a cable accessory comprising: an elastic sleeve (5); and a support core (4 and 4b) positioned within the elastic sleeve to maintain an elastic sleeve in a radially expanded state, wherein the support core comprises: a first cylindrical section  (4a) disengagably connected to a second cylindrical section (4b), wherein each of the first and second cylindrical sections comprises an annular sidewall having a plurality of interlocking plates (8 and 9) extending longitudinally along a portion of the support core between an abutment end (right side of 4a in Fig.2)  and a distal end (left side of 4a in Fig.2), and wherein the abutment end has a generally helical edge (see 7 and 7a in Fig.2); wherein each of the plurality of interlocking plates, comprises a bottom surface ( bottom curve of 8), a top surface (top curve of 8) that is substantially parallel to the bottom surface and two opposing longitudinal edges extending between the bottom surface and the top surface on opposite sides of the interlocking plate wherein each of the two opposing longitudinal edges comprises a joining feature (see 30 and 31; Fig.14) configured to connect to a mating feature of at least one other concave plate (8 and 9) to form one of the first and second cylindrical section of the support core (4a or 4b).
Osmani fails to specifically disclose that the elastic sleeve is formed from multiple extruded layers. 
Lichoulas et al.  discloses the elastic sleeve (80 and 82) is formed from multiple extruded layers (see 80 and 82 in Fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Lichoulas to modify the device of Osmani to provide protection the splice connected between two cables. 
 
Regarding claim 12, Osmani fails to disclose wherein the elastic sleeve is a multilayer molded elastic sleeve.  

Lichoulas et al.  discloses the elastic sleeve (80 and 82) is formed from multiple elastic sleeve layers (see 80 and 82 in Fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Lichoulas to modify the device of Osmani in order to provide protection the splice connected between two cables. 
It is noted that the limitations of the method steps recited in claim 12 “molded” are process limitations in a product claim and is treated in accordance with MPEP 2113. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process". In re Thorpe, 777Fo 2d 695,698 USPQ 964, 966 (Fed. Cir.1985). See also MPEP 2113.

Regarding claim 13, Osmani discloses a grease (6) disposed between the elastic sleeve (5) and the support core (4a and 4b).  
Regarding claim 14, Osmani discloses wherein the grease is a silicone grease (see col.6: line 31-41).  
Regarding claim 16, Osmani discloses wherein the abutment end of each interlocking plate has a generally helical edge (see 7a and 7 in Fig.2).  

Claim (s) 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osmani in view of Lichoulas as applied to claim 10 above and further in view of Mclaughlin et al. (US 2014/0166340 A1 hereinafter Mclaughlin).
Regarding claim 15, Osmani fails to specifically disclose wherein each interlocking plate further comprises a grease dam formed around a perimeter of the top surface of each interlocking plate to retain the grease between the core and the elastic sleeve, preventing the grease from leaking through seams between adjacent interlocking plates.
Mclaughlin discloses, grease dam (134A;Fig.3) formed around a perimeter of the top surface (outer surface of 110) to retain the grease (102) between the core (46) and the elastic sleeve (20), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Mclaughlin modify the top surface of the interlocking plates of Osmani in order to faciliate lubrication to an interface between a retention member and a sleeve (see claim 5 of Mclaughlin).

Regarding claim 17, Osmani fails to specifically disclose wherein each interlocking plate further comprises a grease dam formed along the helical edge of each interlocking plate to prevent grease migration through a seam between adjacent cylinder sections.
Mclaughlin discloses a grease dam (134A;Fig.3) formed along an edge of a plate (see 110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Mclaughlin modify the top surface of the interlocking plates of Osmani in order to facilitate lubrication to an interface between a retention member and a sleeve (see claim 5 of Mclaughlin).
Claim (s) 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Osmani in view of Lichoulas as applied to claim 16 above and further in view of Silva (US 4168393).
Regarding claim 18, Osmani fails to specifically disclose wherein the first and second cylinder sections further comprises a tooling orifice for insertion of a tool in order to provide a force advantage when rotating the first second cylinder section with respect to the and second cylinder section.  
Silva discloses the first and second cylinder sections (see left and second sides of 12;Fig.5) comprising a tooling orifice (52) for insertion of a tool.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the aperture of Silva to modify the cylinder sections of Osmani in order to allow a tool for perforating the wall of the cylinder without damaging the wall (see col.5:line 1-3).

Claim (s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osmani as applied to claim 1  above and further in view of Silva 
Regarding claim 19, Osmani fails to specifically disclose wherein the first and second cylinder sections further comprises a tooling orifice for insertion of a tool in order to provide a force advantage when rotating the first second cylinder section with respect to the and second cylinder section.  
Silva discloses the first and second cylinder sections (see left and second sides of 12;Fig.5) comprising a tooling orifice (52) for insertion of a tool.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the aperture of Silva to modify the cylinder sections of Osmani in order to allow a tool for perforating the wall of the cylinder without damaging the wall (see col.5:line 1-3).


Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Holt et al. (US 5070597) Mccartney et al. (US 2016/0089846 A1) and Ward et al (US 7261155 B1)
Holt discloses a cable splice material with heat shrink.
Mccartney discloses an extruded heat shrink protector.
Ward discloses a grease injected cable sleeve.

The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/PETE T LEE/Primary Examiner, Art Unit 2848